NUMBER 13-13-00037-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


              IN RE MOHAMMAD KOTAKI AND LISA L. TAYLOR


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

       Relators, Mohammad Kotaki and Lisa L. Taylor, filed a petition for writ of

mandamus and request for emergency temporary relief in the above cause on January

24, 2013. By order issued the next day, the Court granted the request for emergency

temporary relief and stayed the trial court’s orders of July 19, 2012 and January 22,

1013, pertaining to the award of interim attorney’s fees. The Court further requested a

response to the petition for writ of mandamus from the real party in interest, Shahin

Zaraienh, and any others whose interest would be directly affected by the relief sought.
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Relators subsequently filed a supplemental mandamus record, and Zaraienh filed a

response to the petition for writ of mandamus. Relators have also filed a reply brief in

support of their petition for writ of mandamus.

       To be entitled to the extraordinary relief of a writ of mandamus, relators must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relators have the burden of establishing both prerequisites to

mandamus relief.      In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). This burden is a heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41

(Tex. 1998) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus, the supplemental record, the response to the petition, and the reply, is of

the opinion that relators have not met their burden to obtain mandamus relief. See In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36. Accordingly, the stay previously

imposed by this Court is LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally

decided.”). The petition for writ of mandamus is DENIED. See id. 52.8(a).


                                                  PER CURIAM

Delivered and filed the
4th day of March, 2013.




                                             2